In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: November 28, 2016

*************************
RICHARD WATERS,            *
                           *                                 No. 16-1084v
               Petitioner, *
v.                         *                                 UNPUBLISHED
                           *
SECRETARY OF HEALTH        *                                 Notice of Voluntary Dismissal;
AND HUMAN SERVICES,        *                                 Vaccine Rule 21(a).
                           *
               Respondent. *
                           *
*************************

                         ORDER CONCLUDING PROCEEDINGS1

Dorsey, Chief Special Master:

        On November 21, 2016, petitioner filed a notice of voluntary dismissal, requesting that
this claim be dismissed pursuant to Vaccine Rule 21(a). In accordance with this rule, this case is
hereby dismissed without prejudice. The Clerk of the Court is instructed that judgment shall
not enter in the instant case pursuant to 42 U.S.C. § 300aa-21(a).

       IT IS SO ORDERED.


                                                     s/Nora Beth Dorsey
                                                     Nora Beth Dorsey
                                                     Chief Special Master




1
  Because this unpublished order contains a reasoned explanation for the action in this case, I
intend to post it to the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days
to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, I agree that the identified material fits within the
requirements of that provision, I will delete such material from public access.